CORRECTED OPINION

UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DAVID JOHNSON; ROBERT W.
JOHNSON, IV, by and through his
guardian ad litem Michelle Johnson;
NICOLE WILSON, by and through her
guardian ad litem Vicki Woodward;
AMANDA VICKERS, by and through
her guardian ad litem Donna
Vickers; DAVID CLARKE,
Plaintiffs-Appellees,

v.

CITY OF AIKEN; TRUXTON UMSTEAD,
individually as Public Safety Officer
with the City of Aiken; C. W.
CLARK, individually as Public Safety           No. 98-2611
Officer with the City of Aiken,
Defendants-Appellants,

and

RODNEY MILLS, individually as
Public Safety Officer with the City
of Aiken; CRAIG BURGESS,
individually as Public Safety Officer
with the City of Aiken; H. V.
MORRISON, individually as Public
Safety Officer with the City of
Aiken; MIKE DURELL, individually as
Public Safety Officer with the City
of Aiken; BOB BESLEY, individually

_________________________________________________________________

CHANGES MADE ON PAGES 5 AND 17
_________________________________________________________________
as Public Safety Officer with the
City of Aiken; KARL ODENTHAL,
individually as Public Safety Officer
with the City of Aiken; JODY
ROWLAND, individually as a deputy

with the Aiken County Sheriff's
Department; J. C. BUSBEE,
individually as Public Safety Officer
with the City of Aiken,
Defendants.

Appeal from the United States District Court
for the District of South Carolina, at Aiken.
Solomon Blatt, Jr., Senior District Judge;
Julian Abele Cook, Jr., Senior District Judge,
sitting by designation.
(CA-96-3141-1-8)

Argued: December 2, 1999

Decided: March 9, 2000

Corrected Opinion filed: April 14, 2000

Before WILKINSON, Chief Judge, and WILKINS and
LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed in part, reversed in part, and remanded by unpublished opin-
ion. Judge Wilkins wrote the opinion, in which Chief Judge Wilkin-
son and Judge Luttig joined.

_________________________________________________________________

COUNSEL

ARGUED: Andrew Frederick Lindemann, DAVIDSON, MORRI-
SON & LINDEMANN, P.A., Columbia, South Carolina, for Appel-

                    2
lants. J. Christopher Mills, FAIREY, PARISE & MILLS, P.A.,
Columbia, South Carolina, for Appellees. ON BRIEF: David L. Mor-
rison, Christine E.W. Edenfield, DAVIDSON, MORRISON &
LINDEMANN, P.A., Columbia, South Carolina, for Appellants.
W. Gaston Fairey, FAIREY, PARISE & MILLS, P.A., Columbia,
South Carolina, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

WILKINS, Circuit Judge:

The City of Aiken and Officers C. W. Clark and Truxton Umstead
of the Aiken Department of Public Safety (collectively, "Appellants")
appeal a jury verdict against them in a civil suit arising out of the exe-
cution of a search warrant on a residence in which several juveniles
(collectively, "Appellees") were present.1 See 42 U.S.C.A. § 1983
(West Supp. 1999). We affirm in part, reverse in part, and remand.

I.

A.

The events underlying this suit2 began Sunday morning, October 8,
_________________________________________________________________
1 This action was brought by David Johnson; Robert W. Johnson, IV,
by and through his guardian ad litem Michelle Johnson; Nicole Wilson,
by and through her guardian ad litem Vicki Woodward; Amanda Vick-
ers, by and through her guardian ad litem Donna Vickers; and David
Clarke.
2 In ruling on a motion for judgment as a matter of law, the district
court must view the evidence in the light most favorable to the nonmo-
vants and draw all reasonable inferences in their favor without weighing
the evidence or assessing the witnesses' credibility, and we must do the
same on appeal. See Townley v. Norfolk & W. Ry. , 887 F.2d 498, 499
(4th Cir. 1989). The facts set forth in the text are those viewed in the
light most favorable to Appellees, and relevant conflicts in the evidence
are identified in the accompanying footnotes.

                     3
1995, when Aiken County Sheriff's Department (Sheriff's Depart-
ment) personnel discovered Jennifer Hamlet--a 14-year-old runaway
--in a motel room in the City of Aiken with her boyfriend--18-year-
old Josh Smith--and 15-year-old William Rogers. The three were
taken into custody, although they were informed that they would not
be charged with any crime. They were interrogated separately by Ale-
cia Bodie, a high school resource officer responsible for investigating
juvenile offenses and child abuse. Between noon and 1:30 p.m., they
provided the following written statements concerning what they had
observed at the home of Rodney Bryant, with whom Hamlet had
stayed Friday night:

          Rogers:

          On the date of Saturday October 7 Josh Smith,
          Jennifer Hamlet, and I went to an apartment. The
          apartment was on Stone Dr. in Aiken. We knew
          that the South Side Crypts were there and we pre-
          pared ourselves for the worst. Upon arriving Josh
          and Jennifer went inside. I sat in the truck in case
          something went wrong. After about 15 to 20 min-
          utes I walked in. I saw a room full of teenage guys
          sitting around watching T.V. One of the guys was
          drinking a bottle of clear liquor. I asked where
          Josh was at. He was in the first bedroom on the
          right. He [was] talking to Josh Curles. Soon after
          we walked back out the door and left.

          Smith:

          I took Jennifer to a house on Stone Dr. and
          when I went in a [sic] could smell pot and saw two
          guns on the table in front of the couch. The gang
          in the house is known as South Side Crypts. I took
          Jennifer there to get her stuff because she stayed
          there Friday night.

                    4
          Hamlet:

          The house I stayed in on Friday night on Stone
          St. was filled with drugs and weapons. Rodney
          Bryant is selling cocaine and pot. People are in and
          out all the time. A lot of underage people are
          always there drinking and smoking. In the living
          room under the cushions there are weapons and
          inside of one of the cushions on the loveseat there
          is a lot of pot. There are guns underneath both
          beds. In Rodney's closet there is a rifle and on one
          of the shelfs [sic] in the closet there is[sic] a cou-
          ple of big bags of cocaine hidden underneath some
          clothes.

J.A. 1656-58. The three also either drew or assisted in drawing dia-
grams of the layout of the house they described.

The Sheriff's Department subsequently turned the matter over to
the Aiken Department of Public Safety (Department) for jurisdictional
reasons. Officer Clark came to the Sheriff's Department, where he
was shown the statements and informed that they had been given
independently of one another. Clark proceeded to interview the three
informants separately. Afterwards, Bodie discussed with Clark the
responses he received from the informants and advised him they were
consistent with their prior written and oral statements.

Clark interviewed Hamlet in the presence of her father. When
Clark asked Hamlet what she was doing in Bryant's closet that gave
her an opportunity to see the cocaine, she responded that she was
looking for a clean shirt to wear. Officer Clark noticed that she was
wearing a clean shirt that was "too big for her." J.A. 507. When asked
how she could recognize the appearance of marijuana, she said she
had used marijuana in the past. She also stated that she had seen peo-
ple playing with handguns in the living room of the Stone Drive resi-
dence while she was there. Finally, Hamlet told Clark that on Friday
night she had personally observed Bryant sell a quantity of white
powder to an unknown individual.

Clark did not know how Hamlet knew Bryant; Clark had no prior
experiences with Hamlet, Rogers, or Smith; and he did not know

                    5
whether Hamlet, Rogers, or Smith had juvenile records. He did not
know the basis for Rogers' and Smith's claims that the residence was
home to a gang known as the "South Side Crypts," and the only infor-
mation Clark possessed regarding the South Side Crypts was a rumor
he had heard that they had been involved in a drive-by shooting.

After interviewing Hamlet, Clark informed Hamlet's father that in
order to obtain a search warrant for Bryant's house, he would need
to use Hamlet's name in the affidavit and that if Hamlet's father did
not want his daughter's name used, Clark would not seek a warrant.
Hamlet's father agreed to the use of his daughter's name. Clark then
drove by the residence in order to be able to identify it in the search
warrant. He subsequently sought and obtained a warrant.

Clark requested the Department Special Response Team (SRT) to
execute the warrant. The SRT is a unit of specially trained officers
who are utilized in part to make "dynamic" entries into buildings.3
Clark provided Umstead, the SRT leader, with the information the
informants had given him. Umstead was specifically told to expect to
find numerous juveniles in the home. Clark also advised J. Carrol
Busbee, Sr., Department Chief of Police, that the Department
intended to utilize the SRT, and Busbee authorized Clark's plan.

The SRT officers knew that the front door of the home opened into
the living room, where they expected to find those inside the resi-
dence. Entry into the dwelling would be accomplished without knock-
ing and announcing their presence; the officers would open the front
door of the house and toss in and detonate a "distraction device" in
the living room before immediately entering the home.4 The SRT
intended to use the device to distract those inside the house so that the
SRT could enter the home more safely. SRT officers would wear gray
_________________________________________________________________
3 The team consisted of Umstead and Officers Karl Odenthal; Robert
W. Besley, Jr.; Mike Durell; Howard Vinnie Morrison; Rodney Mills;
and Craig S. Burgess.
4 The distraction device employed was a steel cylinder approximately
four inches long with venting holes in the top. The device is rolled into
the area to be secured, where upon detonation it creates an explosion of
approximately 175 decibels accompanied by a bright flash of light. The
device is designed to explode two or three seconds after it is released.

                     6
uniforms, black boots, black "ski mask type" hoods, helmets, goggles,
and dark gloves. J.A. 551. They would be armed with submachine
guns and semiautomatic pistols.

B.

Rodney Bryant, age 18 at the time, and Jermaine Moore, a minor,
lived in the Stone Drive residence, which was located just behind
their parents' home. In the early afternoon of October 8, Nicole Wil-
son and two friends, Amanda Vickers and David Clarke, all of whom
were 15, set out for Bryant's house to pick up a videotape that Vick-
ers' mother had lent Bryant. They stopped at a gas station on the way,
where they ran into Robert W. Johnson, IV, also 15, and his older
brother David Johnson, age 17. All of the youths decided to visit the
house together. The five Appellees knew Bryant and Moore from
school.

Bryant was not home when Appellees arrived, but Moore was. The
group talked for 10 to 20 minutes, and then several of them decided
to go to a nearby restaurant to purchase some take-out food. When
they returned, David Johnson made red Kool-Aid fruit punch and set
the pitcher on the kitchen counter. When Johnson finished mixing the
Kool-Aid, only the pitcher containing the beverage and the sugar
were on the counter. At the time of the raid, Appellees were watching
a movie on television, talking, and eating. Besides Appellees, Moore
and three other people were in the house. Vickers' and David John-
son's vehicles were parked in front of the residence.

C.

When the SRT arrived at the Stone Drive residence at 5:30 p.m.,
the door was open slightly; Umstead pushed it open further to survey
the living room. He saw some teenagers sitting around watching tele-
vision, at which time the distraction device was tossed into the living
room. Vickers, who was sitting cross-legged on the floor, turned
when she heard the door open and saw "a head pop[ ] in, a black
head," and then saw an object fly in. J.A. 252. It bounced off a wall
and detonated immediately beside her. The officers quickly entered
the residence armed with submachine guns, handguns, and other
weapons.

                    7
Appellees were shocked by the detonation of the distraction device.
Vickers jumped up and then fell to the floor, crying hysterically.
When she tried to get up, she was forced back to the floor by an offi-
cer. Wilson, frightened and believing that she and her friends were
under attack, ran toward the back door, but was forced down and her
hands were cuffed behind her back. David Johnson was quickly put
on his back. Robert Johnson stood up after the blast, terrified that the
armed men storming the room intended to kill him. The officers
quickly pushed him to the ground. David Clarke ran to the back door
and tried to open it, but the officers pushed him up against the door.
The officers never identified themselves as law enforcement officers
prior to gaining physical control of all of those in the house.5

After the SRT had secured the premises, several law enforcement
officers entered the house. They proceeded to search for drugs and
weapons, but found only a small quantity of marijuana in the back
bedroom, a homemade smoking device, and a broken BB pistol. The
officers found a number of liquor bottles, some of which were empty,
in the pantry.6 Clark seized several cups of Kool-Aid, a cup of clear
liquid from the living room, and the pitcher of Kool-Aid from the
kitchen. None of the beverages smelled of alcohol. Nevertheless,
Chief Deputy Jody Rowland of the Sheriff's Department, who had six
years experience with the South Carolina Alcoholic Beverages Com-
mission working in the area of underage drinking, knew that the red
Kool-Aid resembled a drink commonly used as a mixer by juveniles
engaging in underage drinking and that punch-like drinks often mask
the smell of the alcohol that underage drinkers mix with them. After
Clark sought counsel from Rowland, Appellees were arrested for
_________________________________________________________________
5 Umstead testified that he "shouted `police'" before the distraction
device was tossed into the home, J.A. 1089, and Morrison, Besley, and
Burgess testified that they identified themselves as police as they entered
the residence. None of the Appellees heard any such identification, how-
ever, including Robert Johnson, who was "right at the door" when the
raid took place. J.A. 384.
6 Clark and Chief Deputy Jody Rowland of the Sheriff's Department
testified that they found a pint-sized gin bottle on the kitchen counter
with one teaspoon of clear liquid in it. Rowland also testified that there
were other liquor bottles on the counter. Appellees, however, all testified
that there were no bottles on the counter prior to the raid.

                     8
being minors in possession of alcoholic liquors. See S.C. Code Ann.
§ 20-7-380 (Law. Co-op. Supp. 1995) (repealed 1996). Subsequent
testing on the liquids revealed that they contained no alcohol, and the
charges were dismissed.

Clark also entered and searched David Johnson's and Vickers'
vehicles without their consent. David Johnson's mobile telephone and
the face of his tape deck were removed from his vehicle and later
returned to him.

As a result of the raid, Wilson experienced a constant, loud ringing
in her ears that gradually dissipated after a few months, although loud
noises or sudden movements continued to cause her anxiety at the
time of trial in February 1998. Additionally, as a result of the explo-
sion and being pushed to the ground, she scraped her chin and suf-
fered several bruises. Vickers suffered significant pain and hearing
loss as a result of the explosion, as well as bruises and burns on her
left leg, and hair was burned off of her left arm. She was unable to
hear out of one ear for three weeks and continued to have terrible pain
in that ear. Although her condition had improved by the time of trial,
she continued to experience ear pain when she became congested. She
also suffered extreme nervousness after the incident and had
expressed anxiety concerning leaving her house alone. After the raid,
and up through the time of trial, Robert Johnson felt uncomfortable
in closed areas. David Clarke's ears rang for three days after the
explosion.

D.

Appellees subsequently filed this suit raising numerous challenges
to the conduct of the search. In particular, the complaint alleged that
the law enforcement officers violated Appellees' Fourth Amendment
rights by detaining them during the search ("the detention claim"); by
failing to knock and announce their presence before entering the
home, detonating the distraction device, using abusive language, and
pointing their weapons at Appellees ("the unreasonable search
claim"); and by arresting Appellees without probable cause ("the
unreasonable seizure claim"). The complaint further alleged that the
City of Aiken had violated Appellees' rights by maintaining a custom
or policy that allowed unconstitutional searches. Additionally, the

                    9
complaint articulated state law claims against the City of Aiken for
assault and false arrest. Vickers and Robert Johnson also claimed that
the officers had violated their Fourth Amendment rights by searching
their vehicles without probable cause. In addition to compensatory
and punitive damages, Appellees sought attorneys' fees pursuant to
42 U.S.C.A. § 1988(b) (West Supp. 1999) as well as an award of
costs. The officers and the City generally denied Appellees' allega-
tions and additionally asserted, inter alia, that they were entitled to
qualified immunity and that their actions were objectively reasonable
in light of the existing law.

The district court granted partial summary judgment to the officers
on the detention claim, holding that they were entitled to qualified
immunity regarding the decision to detain Appellees because in 1995
the law was not clearly established that the officers could not detain
the occupants of the residence while they executed the warrant. The
court, however, allowed this claim to go forward on the issue of
whether the officers exceeded the scope of the legal detention of
Appellees. The court also granted partial summary judgment to the
officers on the unreasonable search claim for conduct relating to
handcuffing and other detention activities that occurred after the SRT
had entered the home.

The matter then proceeded to a jury trial. Following the conclusion
of their case, Appellees waived the state law claim for false arrest and
the district court granted judgment as a matter of law against Appel-
lees on the detention claim. The district court also granted judgment
as a matter of law against Appellees on their claim that the City main-
tained a custom that allowed unconstitutional searches, but denied
judgment as a matter of law against Appellees on their claim that the
City maintained a policy that allowed unconstitutional searches. The
court denied the officers and the City's motion for judgment as a mat-
ter of law with regard to the other claims. Following the presentation
of the officers and the City's evidence, the case was sent to the jury
on the remaining claims.

In a special verdict form, the jury found that the officers had not
had an objectively reasonable belief (1) in the reliability of the infor-
mants upon whom they relied in making the decision to use a
dynamic entry into the home or (2) that exigent circumstances existed

                     10
prior to the execution of the search warrant. Regarding the unreason-
able search claim, the jury found against Clark and Umstead and
awarded compensatory damages in the following amounts: David
Johnson, $30,000; Robert Johnson, $40,000; Wilson, $50,000; Clarke,
$30,000; and Vickers, $60,000. The jury also awarded $35,000 in
punitive damages to each Appellee from Clark, and $1,500 in punitive
damages to each Appellee from Umstead. Regarding the unreasonable
seizure claim, the jury found against Clark and awarded $1,000 com-
pensatory damages and $5,000 punitive damages to each Appellee.
As for the claim for unlawful vehicle searches, the jury found against
Clark and awarded David Johnson and Vickers 35 cents each in nomi-
nal damages. The jury found in favor of the City of Aiken on the
unconstitutional policy claim but against the City on the state law
assault claim, awarding each Appellee $50,000 in compensatory dam-
ages.

Following the announcement of the verdict, Appellants each
moved for judgment as a matter of law and for a new trial or new trial
nisi remittitur. The court denied these motions. The court subse-
quently awarded $74,018.50 in attorneys' fees and $7,976.11 in costs.

II.

Clark and Umstead contend that the district court erred in denying
their motion for judgment as a matter of law on the unreasonable
search claim because they were entitled to qualified immunity. We
agree.

A.

Government officials performing discretionary functions are enti-
tled to qualified immunity from liability for civil damages to the
extent that "their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would have
known." E.g., Harlow v. Fitzgerald , 457 U.S. 800, 818 (1982); see
Wilson v. Layne, 141 F.3d 111, 114 (4th Cir. 1998) (en banc), aff'd,
119 S. Ct. 1692 (1999). Qualified immunity protects "all but the
plainly incompetent or those who knowingly violate the law." Malley
v. Briggs, 475 U.S. 335, 341 (1986). It protects law enforcement offi-
cers from "bad guesses in gray areas" and ensures that they are liable

                     11
only "for transgressing bright lines." Maciariello v. Sumner, 973 F.2d
295, 298 (4th Cir. 1992). In analyzing an appeal from the rejection of
a qualified immunity defense, we first must determine whether Appel-
lees have "alleged the deprivation of an actual constitutional right at
all." Wilson v. Layne, 119 S. Ct. 1692, 1697 (1999) (internal quotation
marks omitted). If they have, we must then consider whether, at the
time of the claimed violation, that right was clearly established, see
id., and "`whether a reasonable person in the official's position would
have known that his conduct would violate that right,'" Taylor v.
Waters, 81 F.3d 429, 433 (4th Cir. 1996) (quoting Gordon v. Kidd,
971 F.2d 1087, 1093 (4th Cir. 1992)).

Although the exact conduct at issue need not have been held to be
unlawful in order for the law governing an officer's actions to be
clearly established, the existing authority must be such that the unlaw-
fulness of the conduct is manifest. See Anderson v. Creighton, 483
U.S. 635, 640 (1987); Pritchett v. Alford, 973 F.2d 307, 314 (4th Cir.
1992) (explaining that "[t]he fact that an exact right allegedly violated
has not earlier been specifically recognized by any court does not pre-
vent a determination that it was nevertheless `clearly established' for
qualified immunity purposes" and that "`[c]learly established' in this
context includes not only already specifically adjudicated rights, but
those manifestly included within more general applications of the
core constitutional principle invoked"). The law is clearly established
such that an officer's conduct transgresses a bright line when the law
has been authoritatively decided by cases of controlling authority in
the relevant jurisdiction or when "a consensus of cases of persuasive
authority" otherwise necessitates "that a reasonable officer could not
have believed that his actions were lawful." Wilson, 119 S. Ct. at
1700. Alternatively, the law is clearly established if it is "obvious
from the general principles of the [right at issue] that the conduct of
the officers" violated that right. Id. We review de novo the denial by
the district court of a motion for judgment as a matter of law on the
basis of qualified immunity, viewing the evidence in the light most
favorable to the nonmovants and giving the benefit of all reasonable
inferences in their favor. See Iacobucci v. Boulter, 193 F.3d 14, 22
(1st Cir. 1999). Given the posture of the case, the"discernible resolu-
tion of disputed factual issues" by the jury should be accorded defer-
ence. Id. at 23.

                     12
B.

Appellees' unreasonable search claim alleged that the entry by the
officers into the dwelling by detonating a distraction device in the
home and then entering without first announcing their presence or
identifying themselves was unconstitutional. We conclude that Clark
and Umstead were entitled to qualified immunity regarding this claim
because the evidence, even when viewed in the light most favorable
to Appellees, fails to establish a constitutional violation. Specifically,
we determine that the officers possessed a reasonable suspicion that
knocking and announcing their presence would be dangerous.

The Fourth Amendment provides, in pertinent part,"The right of
the people to be secure in their . . . houses . . . against unreasonable
searches and seizures, shall not be violated." U.S. Const. amend. IV.
The reasonableness inquiry under the Fourth Amendment includes the
common law principle that law enforcement officers should knock
and announce their presence and then wait a reasonable period of time
before entering a residence.7See Wilson v. Arkansas, 514 U.S. 927,
931-34 (1995); Gould v. Davis, 165 F.3d 265, 270 (4th Cir. 1998).
This requirement protects an individual's interest in avoiding the
destruction of property that may be caused by a forcible entry and his
interest in being able to prepare himself for an entry by law enforce-
ment officers. See Richards v. Wisconsin, 520 U.S. 385, 393 n.5
(1997). These interests "should not be unduly minimized." Id.
Another purpose of the knock and announce requirement, which is no
less important, is to protect the officers and the occupants by prevent-
ing people in the home to be searched from responding with violence
_________________________________________________________________

7 The contours of the knock and announce requirement and the excep-
tions thereto are informed by reference to 18 U.S.C.A. § 3109 (West
1985), which states that an "officer may break open any outer or inner
door or window of a house ... to execute a search warrant, if, after notice
of his authority and purpose, he is refused admittance." See Gould v.
Davis, 165 F.3d 265, 270 n.1 (4th Cir. 1998). Because this statute is "ex-
pressive of the common law rule," Simons v. Montgomery County Police
Officers, 762 F.2d 30, 33 (4th Cir. 1985), "it not only governs federal
searches by federal agents, but also provides the proper framework for
analyzing the execution of state search warrants," United States v. Ken-
nedy, 32 F.3d 876, 882 (4th Cir. 1994).

                     13
against what they believe to be an entry by an unlawful intruder. See
Sabbath v. United States, 391 U.S. 585, 589 (1968); Miller v. United
States, 357 U.S. 301, 313 n.12 (1958); Bonner v. Anderson, 81 F.3d
472, 475 (4th Cir. 1996).

There are occasions, however, when it is reasonable under the
Fourth Amendment for officers to dispense with the knock and
announce requirement. Compliance is excused when the officers have
"a reasonable suspicion that knocking and announcing their presence,
under the particular circumstances, would be dangerous or futile, or
that it would inhibit the effective investigation of the crime by, for
example, allowing the destruction of evidence." Richards, 520 U.S.
at 394; see Gould, 165 F.3d at 270. Whether such "exigent circum-
stances" existed at the time of entry and whether those circumstances
justified the means of entry employed is determined by analysis of the
facts of each case. See United States v. Kennedy , 32 F.3d 876, 882
(4th Cir. 1994).

A "reasonable suspicion" is a "minimal level of objective justifica-
tion." United States v. Sokolow, 490 U.S. 1, 7 (1989) (internal quota-
tion marks omitted) (discussing the reasonable suspicion standard in
the context of an investigatory detention stop under Terry v. Ohio,
392 U.S. 1 (1968)). When the suspicion is based on information pro-
vided by an informant, whether the suspicion is reasonable depends
upon the totality of the circumstances. See Alabama v. White, 496
U.S. 325, 328 (1990). The informant's "`veracity,' `reliability,' and
`basis of knowledge'" are all "`highly relevant in determining the
value of his report.'" Id. (quoting Illinois v. Gates, 462 U.S. 213, 230
(1983)). The reasonable suspicion standard requires"more than an
inchoate and unparticularized suspicion or hunch" but "considerably
less than proof ... by a preponderance of the evidence." Id. at 329-30
(internal quotation marks omitted). It is also a lower standard than the
"fair probability" standard necessary to establish probable cause. Id.
at 330 (internal quotation marks omitted). The reasonable suspicion
standard is lower than probable cause not only in the sense that it can
be satisfied with less information than that required for probable
cause, but also in the sense that it can be based on information that
is not as reliable as that required to show probable cause. See id.

                    14
We conclude that exigent circumstances existed justifying the
method of entry employed.8 In reaching our conclusion, we first eval-
uate the reliability and content of the information that the officers
possessed. We then explain why, contrary to Appellees' assertions,
United States v. Lalor, 996 F.2d 1578 (4th Cir. 1993), and Gould v.
Davis, 165 F.3d 265 (4th Cir. 1998), do not dictate a different result.

1.

We first consider the reliability of the information on which the
officers based their decision to use a no-knock entry and distraction
device.9 Hamlet was an informant with whom Clark had no prior experi-
ence.10 Nevertheless, her story may have had presumptive reliability
_________________________________________________________________
8 Appellees contend that the verdict on the unreasonable search claim
should be affirmed on the basis that the evidence was sufficient to estab-
lish an unreasonable seizure. However, because the jury was not pre-
sented with the question of whether the conduct underlying the unreason-
able search claim constituted an unreasonable seizure, we need not
address this argument. Furthermore, because we conclude that exigent
circumstances existed, we need not decide whether Appellees had a legit-
imate expectation of privacy in the Stone Drive residence. See Rakas v.
Illinois, 439 U.S. 128, 143 (1978).
9 Appellees contend that the three informants had little reliability
because they may have been providing information to law enforcement
in hopes that charges would not be brought against them. However,
undisputed evidence in the record demonstrated that the informants had
already been advised that they would not be charged when they made
their statements. In any event, had the informants had an interest in
obtaining leniency from the authorities, that interest would have provided
"a strong motive to supply accurate information." United States v. Miller,
925 F.2d 695, 699 (4th Cir. 1991). But see 2 Wayne R. LaFave, Search
and Seizure § 3.4(a), at 220 (3d ed. 1996) (explaining that if an informant
is providing information because he has been implicated in another crime
and is hoping to obtain leniency, "the more strict rules regarding the
showing of veracity applicable to an informer from the criminal milieu
must be followed").

Appellants make several arguments that the district court abused its
discretion in admitting evidence concerning the reliability of the infor-
mation the officers possessed. We find these arguments to be wholly
without merit.
10 Although Appellees contend that the information provided by all
three informants was unreliable, we focus primarily on Hamlet's infor-

                    15
if she had been "not a professional informant, but a private citizen
with no known criminal record or other criminal contacts, who came
forward on [her] own." United States v. Campbell, 732 F.2d 1017,
1019 (1st Cir. 1984). That is not the case here, however. Based on the
information known to the officers, Hamlet could be fairly described
as a 14-year-old runaway who had been found in a hotel room with
two boys, ages 15 and 18, and who claimed to have spent the night
at a drug dealer's house even after personally observing a drug trans-
action take place in the living room. Under these circumstances, Ham-
let cannot be deemed reliable merely by virtue of having provided
information to law enforcement. See United States v. Decoteau, 932
F.2d 1205, 1207 (7th Cir. 1991) (stating that police should proceed
with "caution" regarding reports "of victimless or status crimes");
2 Wayne R. LaFave, Search and Seizure§ 3.4(a), at 220-21 (3d ed.
1996) (explaining that "[p]olice claims that their information was
received from an average citizen who was ... a witness to criminal
activity should be viewed with healthy skepticism when the nature of
the criminal conduct alleged and the relationship of the `citizen' to
that activity is more typical of that found when informants from the
criminal milieu are utilized"); cf. United States v. Wilhelm, 80 F.3d
116, 120-21 (4th Cir. 1996) (holding that anonymous informant was
not presumptively reliable merely because he supplied information
about marijuana being present and sold in defendant's home). But see
United States v. Rowell, 903 F.2d 899, 900, 903 (2d Cir. 1990) (hold-
ing that named informants, one of whom claimed to have seen defen-
dant complete several large drug transactions and the other of whom
claimed to have been in the basement office of defendant's business
when defendant was in possession of a large amount of cocaine, were
"witnesses" whose reliability could be presumed).

Appellees contend that Hamlet's information was unreliable
because it was inherently unbelievable. It certainly would be surpris-
ing, as Appellees point out, if Bryant had allowed Hamlet to witness
him making a sale of cocaine, revealed to her where he kept his mari-
juana, and allowed her to enter his closet where he allegedly stored
two "big bags of cocaine." J.A. 1658. Common sense suggests, and
_________________________________________________________________
mation because Hamlet provided by far the most important information
regarding the existence of exigent circumstances.

                    16
Appellees' law enforcement expert testified, that drug dealers are usu-
ally more circumspect. The fact that Hamlet, at the time Clark inter-
viewed her, was wearing a clean shirt that appeared to be "too big for
her," however, corroborated to some extent her claim that she had
seen the contents of Bryant's closet when she was searching for clean
clothes to wear. J.A. 507; see Lalor, 996 F.2d at 1581 ("Corroboration
of apparently innocent details of an informant's report tends to indi-
cate that other aspects of the report are also correct."). And, Hamlet's
willingness to admit, in the presence of her father, that she could iden-
tify marijuana because she had used marijuana previously gave Offi-
cer Clark reason to suspect that Hamlet was not simply framing her
information to her own interests. Cf. Rowell, 903 F.2d at 903 (noting
that an informant's reliability is enhanced by a statement against
penal interest).

Appellees maintain that Clark had reason to doubt Hamlet's truth-
fulness because Rogers' and Smith's statements did not corroborate
Hamlet's. However, Smith's statement corroborated Hamlet's to the
extent that both claimed that those in the house had access to firearms
and marijuana. And, Rogers' statement corroborated Hamlet's to the
extent that both alleged that underage drinking occurred at the house.
Furthermore, it is important to note that Hamlet claimed to have spent
the night in the home on Friday, whereas Rogers and Smith claimed
to have been present in the residence only for a short time on Satur-
day. Accordingly, the fact that Hamlet identified items in the resi-
dence that Rogers and Smith did not identify does not detract
significantly from the believability of any of the statements.11

The concerns that a reasonable officer would have had regarding
Hamlet's veracity are mitigated to some extent by the strength of
Hamlet's asserted basis of knowledge for much of her information.
See Illinois v. Gates, 462 U.S. 213, 233 (1983) (explaining that a defi-
ciency in veracity can be compensated for by a strong basis of knowl-
_________________________________________________________________
11 We note that although Rogers' and Smith's information corroborated
Hamlet's to a limited extent, Rogers' and Smith's claims that the Stone
Drive residence was home to the "South Side Crypts" are of little value
since Clark did not know the basis on which Rogers and Smith drew that
conclusion, and Clark had no other reliable information that such a gang
even existed.

                    17
edge). Indeed, Hamlet and Smith both claimed to have recently
observed firsthand the weapons and drugs they reported.12 And, Ham-
let described the location of the guns and drugs in the house in detail.
Cf. id. at 234 ("[E]ven if we entertain some doubt as to an informant's
motives, his explicit and detailed description of alleged wrongdoing,
along with a statement that the event was observed firsthand, entitles
his tip to greater weight than might otherwise be the case.").

Weighing all of these factors together, we conclude that although
Hamlet's information had some indicia of reliability, the officers had
reason to be very skeptical of its accuracy. Nevertheless, if Hamlet's
information were accurate, a reasonable officer would have reason to
suspect that Bryant was a heavily armed drug dealer who would resist
violently if he were home when the warrant was executed. See Ken-
nedy, 32 F.3d at 882 (explaining that "`entrance into a situs of drug
trafficking activity carries all too real dangers to law enforcement
officers'" (quoting United States v. Bonner , 874 F.2d 822, 827 (D.C.
Cir. 1989)). And, by knocking and announcing their presence and
then waiting a reasonable time, the SRT would give Bryant time to
prepare an attack. Considering the extreme danger that the officers
faced, we hold that exigent circumstances existed despite the ques-
tionable reliability of the information. See White, 496 U.S. at 330
(explaining that the existence of reasonable suspicion "is dependent
upon both the content of information possessed by police and its
degree of reliability").

2.

Appellees maintain that United States v. Lalor and Gould v. Davis
necessitate a different conclusion. For the reasons set forth below, we
disagree. We discuss these two cases and arguments seriatim.

In Lalor, the police, in executing a search warrant identifying
cocaine as one of the items sought, performed a no-knock entry into
the dwelling to be searched. See Lalor, 996 F.2d at 1579-80. In deter-
mining that the method of entry was reasonable, the district court
_________________________________________________________________
12 Hamlet did reveal to Clark, however, that she only assumed the white
powder that she observed Bryant sell and that she saw in Bryant's closet
was cocaine.

                    18
relied in part on the facts that evidence of drug activity is easily
destroyed and that the affiant police officer had asserted that a risk of
destruction of evidence existed. See id. at 1584. We concluded that
this basis was insufficient to warrant a no-knock entry because
"[t]here is no support for the proposition that each and every narcotics
search carries a risk that evidence will be destroyed." Id. We reasoned
that "the police had no particularized basis for their belief that evi-
dence would be destroyed" given that no evidence indicated that
drugs would be found in the house and the police"did not even know
who was in the house at the time of the search." Id. at 1584 & n.8.
We nevertheless affirmed, as not clearly erroneous, the finding by the
district court that exigent circumstances existed because a weapon
had been found during a previous arrest of Lalor and Lalor had been
belligerent and had made derogatory comments about the police in
another encounter with police. See id. at 1584-85.

According to Appellees, Lalor establishes that the evidence was
not sufficiently particularized with regard to Bryant's inclination to
violently resist law enforcement officers to support a reasonable sus-
picion that knocking and announcing would be dangerous. We dis-
agree and believe Lalor is distinguishable because the evidence here
that knocking and announcing would be dangerous was far more par-
ticularized than the evidence in Lalor that drugs would be destroyed.
It is true that in both cases the officers lacked information about who
was in the residence to be searched. But in Lalor, the officers also
lacked information that any evidence would even be present in the
residence that could be destroyed. Here, by contrast, the officers had
been told that Bryant was a heavily armed drug dealer and that he had
readily accessible firearms in the room into which the front door
opened. Accordingly, we do not believe Lalor controls the result here.

Appellees contend that Gould v. Davis also establishes that the
officers' entry into the house was unconstitutional. In Gould, law
enforcement officers had information that a suspect who was in cus-
tody for his suspected role in a series of armed robberies frequently
stayed at his father's home. See Gould, 165 F.3d at 267-68. The offi-
cers obtained a search warrant to search the home for evidence tying
the suspect to the robberies, including two handguns. See id. at 268.
In executing the search warrant, officers entered without knocking
and announcing their presence. See id. We rejected the argument that

                     19
the officers were entitled to qualified immunity regarding their
method of entering the home, reasoning that it was clearly established
at the time of the entry that concerns of officer safety did not justify
a no-knock entry when law enforcement had no information that any-
one in the house was likely to use violence against the officers. See
id. at 271-72. Specifically, this court stated that a reasonable fear for
officer safety sufficient to justify a no-knock entry "must include a
belief, not simply that a gun may be located within a home, but that
someone inside the home might be willing to use it." Id. at 272.
Appellees contend that since the officers had no information regard-
ing who would be in the house at the time of the raid, Gould dictates
that their method of entry was unconstitutional.

We believe Gould is distinguishable from the present case. While
it is true that the officers did not have specific information that Bryant
would be home at the time of execution of the search warrant, they
did know that he lived at the house to be searched. Therefore,
although the lack of information that Bryant would be home lessened
the expectation that the officers would encounter violent resistance if
they knocked and announced, we decline to hold that exigent circum-
stances did not exist without such information. Rather, we believe the
officers were entitled to consider that there was a significant probabil-
ity that Bryant would be home at 5:30 on that Sunday afternoon, espe-
cially considering that two vehicles were parked in front of the
residence when the raid occurred. Cf. United States v. Magluta, 44
F.3d 1530, 1535 (11th Cir. 1995) (explaining that"officers may pre-
sume that a person is at home at certain times of the day--a presump-
tion which can be rebutted by contrary evidence"); United States v.
Terry, 702 F.2d 299, 319 (2d Cir. 1983) (holding that police had rea-
son to believe suspect would be home at 8:45 a.m. on Sunday for pur-
pose of executing arrest warrant and rejecting "contention that the
police must first conduct a thorough investigation to obtain evidence
of an arrestee's actual presence before entering his residence").

Because exigent circumstances existed, we hold that the officers'
method of entry was reasonable and that the officers therefore were
entitled to qualified immunity regarding the unreasonable search

                     20
claim. Accordingly, the district court erred in denying Clark and
Umstead's motion for judgment as a matter of law on that claim.13

III.

Clark maintains that the district court erred in denying his motion
for judgment as a matter of law on the illegal seizure claim arising out
of the arrest of Appellees. Appellees claimed, and the jury found at
trial, that Clark did not have probable cause to make the arrests and
therefore that Appellees were unreasonably seized in violation of the
Fourth Amendment. Clark asserts that he is entitled to qualified
immunity because a reasonable officer could have believed under the
circumstances that probable cause existed. We agree.

Probable cause to justify an arrest exists when"the facts and cir-
cumstances within the arresting officer's knowledge are sufficient for
a reasonable person to believe that a crime has been or is being com-
mitted by the person to be arrested." United States v. Miller, 925 F.2d
695, 698 (4th Cir. 1991). Probable cause must be supported by more
than mere suspicion, but need not consist of evidence sufficient to
convict. See Wong Sun v. United States, 371 U.S. 471, 479 (1963);
United States v. Gray, 137 F.3d 765, 769 (4th Cir.) (en banc), cert.
denied, 119 S. Ct. 157 (1998). When determining what a "reasonable
_________________________________________________________________
13 Appellees argue that regardless of whether the officers had a reason-
able suspicion that officer safety required the method of entry employed,
the jury reasonably could have found that the officers violated the Fourth
Amendment by failing to undertake a reasonable investigation to obtain
further information. We need not decide whether the Constitution
requires a law enforcement officer who has a reasonable suspicion that
safety concerns require him to perform a no-knock entry to first under-
take a reasonable investigation because Appellees advance no investiga-
tion that Clark was unreasonable in failing to undertake. Appellees claim
that Clark should have conducted "some type of minimal surveillance"
and should have conducted "some type of minimal investigation" of Bry-
ant. Brief of Appellees at 38. It is not clear what purpose such measures
would have advanced here, however. Had Clark conducted surveillance
of the house and checked into Bryant's background, and had his investi-
gation uncovered nothing suspicious, the officers still would have been
left with information that gave them a reasonable suspicion that a no-
knock entry would be appropriate.

                    21
person" could believe, we consider the expertise and experience of the
law enforcement officers. See, e.g., United States v. Ortiz, 422 U.S.
891, 897 (1975).

Clark arrested Appellees for violation of a South Carolina statute
prohibiting the possession of alcohol by minors. That statute provided
in relevant part: "It is unlawful for any person under the age of
twenty-one years to purchase, or knowingly have in his possession,
any alcoholic liquors. Any possession is prima facie evidence that it
was knowingly possessed." S.C. Code Ann. § 20-7-380.

The question of whether Clark had probable cause to arrest Appel-
lees is a close one. Clark had been informed by Hamlet that "[a] lot
of underage people are always [in the Stone Drive residence] drinking
and smoking." J.A. 1658. Rogers had also claimed to have witnessed
underage drinking in the house. When the officers entered the home
they found a number of unsupervised juveniles there, as Hamlet's
information suggested that they would. They also discovered a num-
ber of liquor bottles in the pantry, corroborating Hamlet's allegation
that underage drinking was a common occurrence at the residence.
Clark was advised by Rowland that fruit punch commonly was used
as a mixer for alcoholic beverages by juveniles who wished to drink.
Therefore, when the officers discovered a pitcher of what appeared to
be fruit punch on the kitchen counter and some cups of the beverage
in the living room, it was reasonable for Clark to believe that the bev-
erage contained alcohol.14 And, even without observing Appellees in
actual possession of the beverage, a reasonable officer could have
believed that Appellees constructively possessed it by virtue of their
proximity to the beverage. See State v. Brownlee , 455 S.E.2d 704, 706
(S.C. Ct. App. 1995) (explaining that a person's presence in proximity
to contraband may give rise to a reasonable inference that the person
intends to exercise dominion and control over the contraband).
Accordingly, we hold that Clark had probable cause to arrest Appel-
_________________________________________________________________

14 Testimony established that the smell of punch-based drinks masks
the odor of the clear liquor with which they are mixed. Accordingly, the
fact that the Kool-Aid did not smell of alcohol would not significantly
reduce the suspicion of a reasonable officer.

                    22
lees and the district court erred in denying him judgment as a matter
of law on this claim on the basis of qualified immunity.15

IV.

The City of Aiken contends that the district court erred in denying
its motion for judgment as a matter of law on Appellees' assault claim.16
We conclude that a reasonable jury could find against the City on its
legal justification defense and that the district court properly denied
the City's motion for a new trial or new trial nisi remittitur.

A.

Under South Carolina law, the tort of assault occurs"when a per-
son has been placed in reasonable fear of bodily harm by the conduct
of the defendant." Gathers v. Harris Teeter Supermarket, Inc., 317
S.E.2d 748, 754-55 (S.C. Ct. App. 1984). The City does not dispute
that evidence in the record supports a reasonable conclusion that the
officers placed Appellees in reasonable fear of bodily harm by deto-
nating the distraction device and entering the home with weapons
_________________________________________________________________
15 We note that the information that underage drinking was a common
occurrence in the Stone Drive residence, the apparent corroboration of
that tip by the discovery of the liquor bottles in the pantry, and the fact
that the substance on the counter appeared to be a mixer commonly used
by juveniles for alcoholic beverages are critical to the result we reach.
The mere presence of unsupervised minors in a home in which alcoholic
beverages are located would not alone give rise to probable cause to
arrest the minors for possession of alcoholic liquors.

16 The City contends that the district court abused its discretion in sub-
mitting the assault claim to the jury because Appellees waived the claim.
The City asserts that in support of its motion for summary judgment, the
City argued that the assault claim should be dismissed as redundant of
the unreasonable search claim and that Appellees did not respond. The
City maintains that the parties thereafter understood that the assault claim
was withdrawn. The City does not assert, however, that any order of dis-
missal was entered. And, when questioned by the district court concern-
ing whether the claim had been withdrawn, Appellees answered that it
had not. Under the circumstances, we believe the court was well within
its discretion in submitting the claim to the jury.

                    23
drawn and without identifying themselves.17 See W. Page Keeton et
al., Prosser and Keeton on the Law of Torts§ 10, at 43-44 (5th ed.
1984) (explaining that it is an assault to hold a weapon "in a threaten-
ing position," "to surround another with a display of force," "to chase
another in a hostile manner," or to "set[ ] off an explosion which puts
_________________________________________________________________
17 The parties have changed their positions regarding which acts consti-
tute the basis for the assault claim. Appellees, in their closing argument,
described to the jury the conduct of the officers that they claimed consti-
tuted an assault:

          [T]heir throwing this bomb in here created a tremendous amount
          of fear in these children.

           Remember Nicole up there on the stand, talking about as she
          was sitting in the kitchen, the fear, she thought she was going to
          die? She didn't know what was going on. You saw the outfits--
          we don't have them here today--but the hoods, the goggles, 30
          rounds of automatic weapons, eight men running in violently
          after a violent explosion, who wouldn't think they were going to
          die?

J.A. 1295. In arguing that the verdict on the unreasonable search claim
and the assault verdict were not duplicative, Appellees stated in their
brief that only "the pointing and presenting of the firearms once the offi-
cers had gained entry in the house" formed the basis for the assault
claim. Brief of Appellees at 50. Seizing on this statement, the City
argued in its Reply Brief that the detonation of the distraction device and
entry into the house were not in fact part of the basis for Appellees'
assault claim, and that only the presentation and pointing of the weapons
once the officers had gained entry into the house formed the basis for the
claim. Nevertheless, the City conceded in its initial brief that the basis
for Appellees' assault claim included the use of the distraction device
and the forced entry into the home. And, more importantly, we believe
the record, particularly Appellees' closing argument, makes clear that the
basis for the assault claim included the conduct discussed by Appellees
in their closing argument. Accordingly, we do not address the City's
argument that mere evidence that the officers pointed weapons at Appel-
lees would not be sufficient to support a verdict for Appellees on their
assault claim.

We also reject as wholly without merit the City's contention that the
fact that the officers were carrying out a valid search warrant mandates
a conclusion that the specific method they employed to enter the home
was legally justified.

                    24
the plaintiff in fear of life or safety"). Rather, the City's argument that
the district court erred in denying its motion for judgment as a matter
of law is based on the assertion that the officers' conduct was "lawful
and reasonable." J.A. 1360 (jury charge). Under South Carolina law,
"[a] police officer who uses reasonable force... is not liable for
assault." Roberts v. City of Forest Acres, 902 F. Supp. 662, 671-72
(D.S.C. 1995) (footnote omitted). However, "if a police officer uses
excessive force, or `force greater than is reasonably necessary under
the circumstances,' he may be liable for assault." Id. at 671 n.2 (quot-
ing Moody v. Ferguson, 732 F. Supp. 627, 632 (D.S.C. 1989)).
Accordingly, the City was entitled to judgment as a matter of law
only if the force the officers employed to enter and gain control of the
residence was reasonably necessary as a matter of law.

In the context of Clark and Umstead's claim of entitlement to qual-
ified immunity regarding Appellees' Fourth Amendment unreason-
able search claim, we have concluded that the officers' entry was not
unconstitutional. However, whether the entry constituted unreason-
able or excessive force for purposes of determining liability for
assault under South Carolina common law is a separate question.
First, an action that does not violate the Fourth Amendment may vio-
late state law. See Wilcher v. City of Wilmington, 139 F.3d 366, 380
(3d Cir. 1998) (stating that "[t]he district court's assumption that `rea-
sonableness' under the Fourth Amendment is analogous to a `reason-
able person' standard under state common law is erroneous"); Myrick
v. Cooley, 371 S.E.2d 492, 494, 497 (N.C. Ct. App. 1988) (explaining
that "it is possible, in some instances, for an arrest to be constitution-
ally valid and yet illegal under state law" and holding that evidence
was sufficient to justify a finding of common law assault and battery
even though it was insufficient to prove a constitutional tort). Second,
although the "reasonableness" inquiry in the first step of a qualified
immunity analysis is a question for the court, the reasonableness
inquiry in the common law context is a fact question for the jury
unless reasonable minds could not disagree regarding the outcome.
See Davis v. Piedmont Eng'rs, Architects & Planners, P.A., 324
S.E.2d 325, 326 (S.C. Ct. App. 1984) (explaining that whether an act
is unreasonable may be a factual question even when the act itself is
not disputed); cf. Myrick, 371 S.E.2d at 496 (explaining that
"[a]lthough the officer has discretion, within reasonable limits, to
judge the degree of force required under the circumstances, when

                     25
there is substantial evidence of unusual force," the question of
whether the force was excessive is for the jury (internal quotation
marks omitted)).

A motion for judgment as a matter of law should be granted if the
district court determines, "without weighing the evidence or consider-
ing the credibility of the witnesses, that substantial evidence does not
support the jury's findings." Konkel v. Bob Evans Farms Inc., 165
F.3d 275, 279 (4th Cir.), cert. denied, 120 S. Ct. 184 (1999). We
review the decision of the district court to deny judgment as a matter
of law de novo, viewing the facts in the light most favorable to the
nonmoving party. See id. "The question is whether a jury, viewing the
evidence in the light most favorable to [Appellees], could have prop-
erly reached the conclusion reached by this jury." Benesh v. Amp-
henol Corp. (In re Wildewood Litigation), 52 F.3d 499, 502 (4th Cir.
1995). We must reverse if a reasonable jury could only rule in favor
of the City; if reasonable minds could disagree, we must affirm. See
Sales v. Grant, 158 F.3d 768, 775 (4th Cir. 1998).

Although we have determined that the method of entry into the res-
idence did not violate the Fourth Amendment because of the presence
of exigent circumstances, reasonable minds could disagree as to
whether the officers' aggressive tactics were reasonably necessary as
a factual matter. It must be remembered that a primary purpose of the
knock and announce rule is "to safeguard officers, who might be mis-
taken, upon an unannounced intrusion into a home, for someone with
no right to be there." Sabbath, 391 U.S. at 589. A no-knock entry nev-
ertheless can be reasonably necessary when the danger avoided by the
no-knock entry is greater than the danger created. However, because
we are unable to say that no rational jury could find that the officers'
tactics were unreasonable, we hold that the district court did not err
in denying the City's motion for judgment as a matter of law.

First, the information that the officers possessed did not give rise
to a particularly strong inference that they would meet violent resis-
tance if they knocked, announced, and waited. The contingency that
the officers feared--that Bryant would violently resist them if they
knocked and announced--rested on layer upon layer of inferences:
that the information of questionable reliability that the officers pos-
sessed was accurate; that Bryant would be in the residence when the

                     26
raid occurred; and that Bryant would be inclined to use violence
against law enforcement officers. If any one of those inferences
turned out not to be true, then the officers were more likely creating
than diminishing danger by employing their aggressive tactics.

Indeed, it would not be unreasonable for a jury to conclude that the
information possessed by the officers that there were one or more
firearms in the living room and the decision by the officers to deto-
nate the distraction device both enhanced the likelihood of a violent
confrontation. A reasonable officer would have been aware that there
was a significant possibility that someone within reach of a weapon,
upon seeing the front door open and a masked man standing behind
it tossing something into the room, would pick up the weapon and
seek to defend himself. See People v. Dumas, 512 P.2d 1208, 1213
(Cal. 1973) (in bank) (explaining that the danger that "a startled and
fearful householder suddenly confronted with unknown persons
breaking into his home for unannounced reasons" will violently resist
"is obviously intensified when the householder is in possession of a
firearm"). When the officers proceeded to set off an explosion in the
living room and enter without identifying themselves as law enforce-
ment officers, it would not be unreasonable to expect that those inside
would seek to defend themselves by any means possible.

Considering the obvious possibility that the method of entry
employed by the officers would cause a violent confrontation rather
than prevent one, a reasonable officer would have considered whether
those dangers were outweighed by dangers the plan could be expected
to prevent. Had Hamlet's information been true, had Bryant been in
the house, and had he been inclined to shoot at a law enforcement
officer, the fact remains that during the time it took to open the door,
toss in the distraction device, and allow it to detonate, the officers
gave Bryant several seconds to pick up the weapon they had reason
to expect he would have close by. See supra note 4. The City points
to no evidence in the record regarding how effective a distraction
device is in preventing someone from shooting law enforcement offi-
cers once he has picked up a gun.18 Accordingly, a reasonable jury
_________________________________________________________________
18 It seems unlikely that the officers hoped that Bryant would not see
them as they opened his front door wide enough to survey the living
room to determine where the bomb should be tossed, especially consider-
ing that the record demonstrates that the officers were expecting the
occupants of the residence to be in the living room.

                    27
could conclude that the substantial risk of a violent confrontation cre-
ated by the use of a distraction device and the method of entry
employed by the officers was not counterbalanced by any substantial
benefit the officers reasonably could be expected to gain from their
aggressive tactics.

In light of all of these considerations, we conclude that a reason-
able jury could have found that the force employed by the officers
was not reasonably necessary to execute the search warrant. We
therefore affirm the denial by the district court of the City's motion
for judgment as a matter of law on this claim.19

B.

The City next maintains that the district court erred in denying its
motion for a new trial or a new trial nisi remittitur, see Fed. R. Civ.
P. 59(a), because the verdict on the assault claim was excessive. We
disagree. A federal court determining whether a verdict on a state law
claim is excessive must apply state law rules for evaluating an alleg-
edly excessive verdict. See Gasperini v. Center for Humanities, Inc.,
518 U.S. 415, 428-31 (1996); Konkel, 165 F.3d at 280. Under South
Carolina law, the appellate court will reverse the denial of a request
for a remittitur "only if (1) the refusal to remit was controlled by an
error of law, ... or (2) a new trial absolute should have been granted."
Knoke v. South Carolina Dep't of Parks, Recreation & Tourism, 478
S.E.2d 256, 258 (S.C. 1996). "A new trial absolute should be granted
only if the verdict is so grossly excessive that it shocks the conscience
of the court and clearly indicates the amount of the verdict was the
result of caprice, passion, prejudice, partiality, corruption, or other
improper motive." Id.

Here, once Appellees proved liability for assault, they clearly were
entitled to damages for having been placed in fear of imminent bodily
harm. Cf. Restatement (Second) of Torts§ 905 cmt. c (1979) (explain-
ing that the principal element of damages in an assault action gener-
_________________________________________________________________
19 Because we reverse the denial of the City's motion for judgment as
a matter of law on the unreasonable search claim, we need not address
the City's contention that the damages alleged under the assault cause of
action are duplicative of those alleged in the constitutional claim.

                     28
ally is "the disagreeable emotion experienced by the plaintiff"). The
City does not identify any error of law by the district court in denying
remittitur, and we cannot conclude that the jury verdict was the prod-
uct of any improper motives or that the amount shocks the con-
science. Accordingly, the district court correctly denied the City's
motion.

V.

In sum, we reverse the denial of the motions for judgment as a mat-
ter of law on the unreasonable search claim and the unreasonable sei-
zure claim on the basis that Clark and Umstead were entitled to
qualified immunity, and we affirm the denial of the City's motion for
judgment as a matter of law regarding the state law assault claim. We
also affirm the denial of the City's motion for new trial absolute or
new trial nisi remittitur. Because we reverse the denial of judgment
as a matter of law on the Fourth Amendment claims, we vacate the
award of attorneys' fees and costs and remand for reconsideration of
the amount to be awarded.

AFFIRMED IN PART, REVERSED IN PART,
AND REMANDED

                    29